Title: From George Washington to the Committee at Headquarters, 23 June 1780
From: Washington, George
To: Committee at Headquarters



Head Quarters Rockaway [Bridge, N.J.]23d June 1780.
Gentlemen

The enemy are now in full force bending their march towards Morris Town, and by my last advices had advanced beyond Springfeild. They were vigorously opposed by our advanced Corps. But what could the Valour of a hand full do against so infinite a superiority of numbers? The enemy can effect any particular object they may attempt. Besides the Army they can have no other in this state than our stores. As we cannot defend them we must endeavour to remove them. I am so intirely engaged in attention to our military operations that I must entreat you to write to the executives of Pennsylvania and Jersey pressing them to bring out all the Waggons they can to our releif—an application has been already made to Pennsylvania for two hundred and fifty Waggons—these ought to be instantly furnished.
But we do not know what may be the ultimate designs of the enemy—all we know is that they are very strong and that we are very weak. I beg leave to recommend that the states may be again called upon to redouble their exertions to comply with the demands that have been already made upon them. It is essential to our immediate safety to say nothing of the expected cooperation If she means to be free this is the Moment for America to exert herself. With every sentiment of Esteem I have the honor to be Gentlemen Your most obt and humble Servt

Go: Washington


P.S. Morris Town is become an ineligible place for the Committee. As I wish to have their support and Aid, I beg leave to recommend their removal to some place in the Rear of the Army not too remote.

